FOURNET, Chief Justice.
Upon joint motion of the plaintiffs and appellees, Mrs. Lucia Mascarella Musmecci and Mrs. Corinne Mascarella Vicaro, and defendant and appellant, Mrs. Mary Bin-dello Mascarella, declaring that negotiations are under way looking to the compromise and settlement of the matter in controversy, i. e., title to immovable property, and in order to effect such compromise and perfect title, it is necessary that the judgment of the lower court be set aside and remanded:
It is ordered, adjudged and decreed that the judgment of the lower court be annulled and set aside and that the case be remanded to the lower court for further proceedings.